DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to process, classified in H03C1/00.
II. Claims 8-20, drawn to product, classified in H01Q3/36.
The inventions are independent or distinct, each from the other because:
Inventions I (process) and (product: claim 8) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product which is without having wherein during reception, when an inbound signal of frequency fo + fm is received at each resonant antenna ai, the inbound signal is down-converted based on the modulation signal to produce a down-converted signal having a frequency fo and a phase proportionate to -ϕmi, wherein after the down-converted signal passes through the data network to the inbound port, the down-converted signal has a phase proportionate to ϕdi - ϕmi.  Or the product as claimed can be used in a materially different process of using that product is that wherein during reception, when an inbound signal of frequency fo + fm is received at each resonant antenna ai, the inbound signal is down-converted based on the modulation signal to produce a down-converted signal having a frequency fo and a phase proportionate to -ϕmi, wherein after the down-converted signal passes through the data network to the inbound port, the down-converted signal has a phase proportionate to ϕdi - ϕmi.  

Inventions I (process) and (product: claim 17) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product which is without having a device that sends and receives signals through the nonreciprocal phased- array antenna or the product as claimed can be used in a materially different process of using that product is that a device that sends and receives signals through the nonreciprocal phased- array antenna. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I requires a method for operating a nonreciprocal phased-array antenna comprising wherein during reception, when an inbound signal of frequency fo + fm is received at each resonant antenna ai, the inbound signal is down-converted based on the modulation signal to produce a down-converted signal having a frequency fo and a phase proportionate to -ϕmi, wherein after the down-converted signal passes through the data network to the inbound port, the down-converted signal has a phase proportionate to ϕdi - ϕmi. However, invention II requires a device that sends and receives signals through the nonreciprocal phased- array antenna. This would require different search strategies, the searching of different terms, and a different determination of allowability which would be a serious search and/or examination burden.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/Primary Examiner, Art Unit 2845